Citation Nr: 9918857	
Decision Date: 07/09/99    Archive Date: 07/20/99

DOCKET NO.  94-40 011	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for a disability 
manifested by bilateral knee pain.

2.  Entitlement to service connection for a disability 
manifested by bilateral leg pain.

3.  Entitlement to service connection for a disability 
manifested by left shoulder pain.

4.  Entitlement to service connection for a disability 
manifested by left arm pain.

5.  Entitlement to service connection for a disability 
manifested by left foot pain.

6.  Entitlement to service connection for a disability 
manifested by right hand pain.

7.  Entitlement to service connection for a disability 
manifested by bilateral hip pain.




REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Mark J. Swiatek, Counsel


INTRODUCTION

The veteran had active service from June 1970 to October 1970 
and from February 1971 to June 1992.

The veteran brought a timely appeal to the Board of Veterans' 
Appeals (the Board) from an April 1993 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana.  In April 1995 and May 1997, the 
Board remanded the case for further development.  

In May 1997 the Board considered several other issues that 
included entitlement to service connection for tinnitus.  The 
Board granted service connection for tinnitus and the RO in 
December 1997 assigned a noncompensable rating from July 1992 
under Diagnostic Code 6260 criteria (amended effective June 
10, 1999; 64 Fed. Reg. 25202-25210, May 11, 1999).  The 
veteran was notified of the decision regarding the rating for 
tinnitus by letter dated in January 1998 and the 
representative in August 1998 advised the RO of disagreement 
with the rating that was again stated by the representative 
in correspondence to the RO dated March 11, 1999.  



On March 25, 1999, the RO issued a statement of the case on 
the increased 
rating issue and enclosed with it was a VA Form 9 ("APPEAL 
TO BOARD OF VETERANS' APPEALS").  The next pertinent 
communication was the representative's June 8, 1999 informal 
hearing presentation.  

Upon review of these facts, the Board believes there is a 
legitimate question of whether a timely appeal has been filed 
on the issue of an increased rating for tinnitus. The Board 
does not have jurisdiction to review the increased rating 
claim in the absence of a perfected appeal.  38 C.F.R. 
§§ 20.200, 20.202 and 20.302(b).  An RO determination of 
nontimely filing of a substantive appeal is an appealable 
issue.  38 C.F.R. § 19.34.  The intertwined issue of 
timeliness of appeal is referred to the RO for further 
consideration at this time rather than by remand since the 
Board's jurisdiction over the issue of an increased rating 
for tinnitus is as yet undetermined.  


FINDING OF FACT

The claims of entitlement to service connection for 
disability manifested by bilateral knee pain, bilateral leg 
pain, left shoulder pain, left arm pain, left foot pain, 
right hand pain and bilateral hip pain is not supported by 
cognizable evidence showing that the claim is plausible or 
capable of substantiation.


CONCLUSION OF LAW

The claims of entitlement to service connection for 
disability manifested by bilateral knee pain, bilateral leg 
pain, left shoulder pain, left arm pain, left foot pain, 
right hand pain and bilateral hip pain are not well grounded.  
38 U.S.C.A. § 5107 (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran's service medical records contain a December 1976 
physical therapy record that included a provisional diagnosis 
of left chondromalacia and corresponding a troop clinic 
record that showed a complaint of left knee subpatellar pain, 
full range of motion and negative grind in reporting an 
impression of chondromalacia.  His complaints of lower back 
pain and leg pain in March 1979 were assessed as strain.  A 
November 1980 medical examination reported normal lower 
extremities, upper extremities and feet.  A May 1982 physical 
therapy record noted that he had low back pain with pain in 
the right leg and the left leg.  A January 1983 clinical 
record entry showed that he was assessed with possible 
bursitis of the left shoulder for complaints of left shoulder 
and arm pain.  There is a nonspecific reference to 
"dressup" of the left knee and hip in July 1983.  A medical 
examination in April 1984 reported a pertinently normal 
clinical evaluation, and by history it was noted that he had 
had occasional cramps in the legs.  

The veteran's service medical records show that he complained 
of recent right hand and knee pain in addition to back pain 
in January 1986, that the objective findings referred to the 
low back and that an X-ray of the right hand was reported as 
showing a normal hand.  In February 1986 he reported that his 
back and knees hurt, that this was a recurring problem and 
his belief that it was arthritis.  An orthopedic clinic entry 
in May 1986 reported complaints that included bilateral knee 
pain that was greater on the left side and a physical 
examination that was essentially within normal limits.  A 
temporary physical profile was issued in May 1986 for 
osteoarthritis.

A June 1986 clinical record entry reported the veteran's 
complaint of shooting pain into the left thigh.  There was no 
impression given for the knees.  On an optometry examination 
in July 1986 it was reported that he was taking medication 
for arthritis.  

The record shows that X-rays of the knees in August 1986 were 
reported as negative.  A medical examination in August 1986 
reported a normal clinical evaluation of the upper and lower 
extremities and the feet and noted neck and low back pain.  
The elaboration upon the veteran's history of knee complaints 
and arthritis was that his knees had swelled in 1983 without 
sequelae and that he was undergoing an orthopedic evaluation.  
It was also reported that he had fractured the left arm 
before entering the service.   A bone scan was reported in 
September 1986 as not having revealed any abnormal uptake.  
The referral for the study noted the veteran was pending a 
medical board for multiple joint degenerative joint disease.  

In a summary of the veteran's hospitalization in October 1986 
for low back pain there was reported a history of pain 
radiating into both buttocks and then to the left thigh, 
knee, calf and foot and multiple joint pain including the 
knees, shoulders and ankles.  He was transferred to another 
medical facility in November 1986 with a diagnosis of a 
lumbar spine disorder.  His complaint of left shoulder and 
arm pain in September 1988 wherein he denied trauma was 
assessed as degenerative joint disease of the cervical spine 
with neuropathy.  An orthopedic clinic entry in June 1987 
reported back pain with knee and leg pain.  

The veteran's complaint of body and muscle aches and joint 
pain in November 1988 was assessed as flu syndrome.  
Arthritis and back pains are mentioned as current medical 
problems in a May 1989 record of supplemental medical data.  
In August 1990 he sustained an avulsion of the left inner 
thigh that was assessed as an abrasion.  In September 1990 he 
was seen for follow up regarding left knee pain but findings 
were reported for the low back, and on X-ray the left knee 
was reported as being within normal limits.  He indicated 
that arthritis/rheumatism applied to him on a February 1991 
health questionnaire for dental treatment.  In August 1991 he 
was assessed with an abrasion/laceration for the second digit 
of the right hand that he had scraped on a lightening rod.  
There was no discoloration in the presence of superficial 
abrasion and mild edema.  



A January 1992 clinical record entry noted the veteran's 
complaint of foot problems and reported a questionable 
foreign body over the third metatarsophalangeal joint, 
apparently with moderate tenderness and no drainage.  The 
impression was questionable foreign body of the left foot 
versus plantar wart.  The physical examination and medical 
history reported during a hospitalization in February 1992 
was pertinently unremarkable.  A March 1992 orthopedic 
consultation report that noted chronic low back pain since 
1986 does not mention other joints.  

On an April 1992 medical examination for retirement from 
military service, a normal clinical evaluation of the lower 
extremities, the feet and the upper extremities was reported.  
The examiner did not elaborate upon the veteran's history of 
arthritis, shoulder pain and foot trouble other than 
referring to lower back pain, although the veteran reported 
in a comprehensive chronology of medical treatment for 
various disorders that included hip pain in July 1983, 
shoulder and arm pain in January 1983, hand pain in January 
1986, leg pain in March 1979 and June 1987, left "front" 
pain in January 1992 and knee pain on several occasions from 
July 1983 through September 1990.  

The record shows that the veteran submitted his initial 
application for VA compensation benefits in July 1992. The RO 
in April 1993 reviewed the various claims on the basis of his 
service medical records and granted service connection for 
low back pain syndrome but denied the claims of entitlement 
to service connection for disability manifested by bilateral 
knee pain, bilateral leg pain, left shoulder pain, left arm 
pain, left foot pain, right hand pain and bilateral hip pain.  
The veteran's notice of disagreement and substantive appeal 
focused on his reasons for not attending a VA examination.  
The mailing address given on the substantive appeal was the 
New Llano, Louisiana address that he had provided on his 
initial VA compensation application subsequent correspondence 
and to which the RO had mailed notice of the initial rating 
determination and other documents pertinent to the appeal.

On a VA examination in January 1994, the X-rays of the right 
hand, left shoulder, the right shoulder, the left elbow, the 
left ankle and foot and the hips and knees were reported as 
normal studies.  On the clinical evaluation, the examiner 
reported that the veteran seemed vague in his answers and 
seemed impatient.  His complaints included constant back pain 
that radiated down both thighs.  Regarding the knees he 
reported that they hurt "off and on" and that doctors told 
him that he had arthritis.  

As for complained of bilateral hip pain the examiner stated 
that the veteran did not give any answer when questioned 
about how long he had this, but he stated that they hurt 
"off and on", that this seemed to be related to weather and 
that he had been told he had arthritis.  He also reported 
that the shoulders, the left elbow, the left ankle and foot 
and the right hand hurt.  The examiner reported that the 
veteran did not state how long they had hurt but that he was 
told that he had arthritis.  His current complaints included 
pain in all the joints mentioned. 

The examiner reported that the veteran had a steady gait.  
Regarding the shoulders, he performed abduction and flexion 
to 130 degrees bilaterally and internal and external rotation 
to 45 degrees and 70 degrees, respectively, bilaterally.  
Knee flexion was accomplished to 122 degrees bilaterally and 
extension was to 0 degrees bilaterally.  Hip flexion was to 
96 degrees on the left and to 98 degrees on the right and 
abduction was to 40 degrees bilaterally.  The examiner stated 
that the veteran could only perform a half squat, that he did 
not arise on the balls of his feet and that he did heel and 
toe walking, tandem walking and walking on the inverted feet.

The examiner reported that the veteran had good abduction and 
adduction of the fingers, good approximation of the tip of 
the thumb to the tip of all other fingers, and good fist 
making ability with the approximation of the fingertips to 
the transverse median palmar crease.  There was limitation of 
dorsiflexion of the left ankle to 5 degrees.  Left elbow 
flexion was performed to 105 degrees and extension was to 0 
degrees.  The neurological evaluation was reported as 
negative.  The diagnosis included arthrodynia of the knees, 
hips, shoulders, left elbow, left ankle, left foot and right 
hand of unknown etiology.

In April 1995, the Board remanded the case for further 
development that included obtaining relevant treatment 
records and a cardiovascular examination.  On that 
examination it was noted that the veteran had no subjective 
complaints and that he was always extremely active physically 
and still worked out.  No VA treatment records were located.  

In May 1997, the Board remanded the case in order to develop 
further the issues currently on appeal in view of the January 
1994 VA examination.  The veteran was to identify treatment 
providers and he was to be advised of the potential adverse 
consequences of failing to report for an examination without 
good cause.  He was also to be scheduled for a VA orthopedic 
examination.  

The record shows that the RO in May 1997 mailed the veteran a 
letter asking for treatment information.  In August 1997 
correspondence from the RO he was advised that an examination 
was being scheduled and that he would be notified by the VA 
medical facility.  He was also advised of the consequences 
that might result from failing to report for the examination 
without good cause.  Both letters were directed to the 
veteran at his address of record.  The RO in August 1997 also 
requested a medical examination.  

The claims folder includes an inquiry regarding the veteran's 
medical examination initiated by the RO in November 1997 that 
shows the examination of the joints was canceled in September 
1997 because of failure to report.  A request for VA 
outpatient treatment records since 1992 did not result in a 
finding of any records for the veteran.  

The RO in September 1998 issued a supplemental statement of 
the case (SSOC) to the veteran and a copy to his 
representative wherein it was noted that he had not responded 
to the May 1997 letter, and that he had failed to report for 
the scheduled examination.  The SSOC was mailed to the 
veteran at his record address in New Llano, Louisiana.  The 
representative in written argument in March 1999 and June 
1999 did not offer any explanation for the veteran's failure 
to report for the scheduled examination or to respond to the 
May 1997 development request.  


Criteria

Service connection may be granted for a disability resulting 
from personal injury or disease contracted in the line of 
duty.  38 U.S.C.A. § 1110 (West 1991).

Service connection connotes many factors but basically it 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  Each disabling condition shown by a 
veteran's service records, or for which he seeks a service 
connection must be considered on the basis of the places, 
types and circumstances of his service as shown by service 
records, the official history of each organization in which 
he served, his medical records and all pertinent medical and 
lay evidence.  Determinations as to service connection will 
be based on review of the entire evidence of record, with due 
consideration to the policy of the Department of Veterans 
Affairs to administer the law under a broad and liberal 
interpretation consistent with the facts in each individual 
case.  38 C.F.R. § 3.303(a).

With chronic disease shown as such in service (or within the 
presumptive period under § 3.307) so as to permit a finding 
of service connection, subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes. 

This rule does not mean that any manifestation of joint pain, 
any abnormality of heart action or heart sounds, any urinary 
findings of casts, or any cough, in service will permit 
service connection of arthritis, disease of the heart, 
nephritis, or pulmonary disease, first shown as a clear-cut 
clinical entity, at some later date. 

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"Chronic." When the disease identity is established (leprosy, 
tuberculosis, multiple sclerosis, etc.), there is no 
requirement of evidentiary showing of continuity. 

Continuity of symptomatology is required only where the 
condition noted during service (or in the presumptive period) 
is not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned. When the fact 
of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Service connection may be granted for arthritis although not 
otherwise established as incurred in service if manifested to 
a compensable degree within 1 year from the date of 
separation from service provided the period of service and 
rebuttable presumption provisions of § 3.307 are also 
satisfied.  38 C.F.R. § 3.309 (1998).

A threshold question to be answered is whether the veteran 
has presented evidence of a well grounded claim; that is, a 
claim that is plausible or capable of substantiation.  Murphy 
v. Derwinski, 1 Vet. App. 78, 81 (1990).

Although the claim need not be conclusive, it must be 
accompanied by supporting evidence.  An allegation alone is 
not sufficient.  Tirpak v. Derwinski, 2 Vet. App. 609, 611 
(1992).

Three discrete types of evidence must be present in order for 
a veteran's claim for benefits to be well grounded: 



(1) There must be evidence of a current disability, usually 
shown by a medical diagnosis.  Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 
144 (1992); 

(2) There must also be competent evidence of incurrence or 
aggravation of a disease or injury in service.  This element 
may be shown by lay or medical evidence.  Layno v. Brown, 6 
Vet. App. 465, 469 (1994); Cartright v. Derwinski, 2 Vet. 
App. 24, 25 (1991); and 

(3) There must be competent evidence of a nexus between the 
in-service injury or disease and the current disability.  
Such a nexus must be shown by medical evidence.  Lathan v. 
Brown, 7 Vet. App. 359, 365 (1995); Grottveit v. Brown, 5 
Vet. App. 91. 93 (1993).  

In determining whether a claim is well grounded, the Board is 
required to presume the truthfulness of the evidence.  
Robinette v. Brown, 8 Vet. App. 69, 77-8 (1995); King v. 
Brown, 5 Vet. App. 19, 21 (1993).

In order for a claim to be well grounded, there must be (1) 
competent evidence of a current disability (a medical 
diagnosis); (2) incurrence or aggravation of a disease or 
injury in service (lay or medical evidence); and (3) a nexus 
between the in-service disease or injury and the current 
disability (medical evidence).  Caluza v. Brown, 7 Vet. 
App. 498 (1995).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. §§ 3.102, 4.3 
(1998).

When entitlement or continued entitlement to a benefit cannot 
be established or confirmed without a current VA examination 
or reexamination and a claimant, without good cause, fails to 
report for such examination, or reexamination, action shall 
be taken in accordance with paragraph (b) or (c) of this 
section as appropriate. Examples of good cause include, but 
are not limited to, the illness or hospitalization of the 
claimant, death of an immediate family member, etc. For 
purposes of this section, the terms examination and 
reexamination include periods of hospital observation when 
required by VA. 

(b) Original or reopened claim, or claim for increase. When a 
claimant fails to report for an examination scheduled in 
conjunction with an original compensation claim, the claim 
shall be rated based on the evidence of record. When the 
examination was scheduled in conjunction with any other 
original claim, a reopened claim for a benefit which was 
previously disallowed, or a claim for increase, the claim 
shall be denied.  38 C.F.R. § 3.655.

Every claimant has the right to written notice of the 
decision made on his or her claim, the right to a hearing, 
and the right of representation. Proceedings before VA are ex 
parte in nature, and it is the obligation of VA to assist a 
claimant in developing the facts pertinent to the claim and 
to render a decision which grants every benefit that can be 
supported in law while protecting the interests of the 
Government.  38 C.F.R. § 3.103.

Notice means written notice sent to a claimant or payee at 
his or her latest address of record.  38 C.F.R. § 3.1(q).




Analysis

Section 5107 of title 38, United States Code unequivocally 
places an initial burden upon the claimant to produce 
evidence that his claim is well grounded; that is, that the 
claim is plausible.  Grivois v. Brown, 6 Vet. App. 136, 139 
(1994); Grottveit v. Brown, 5 Vet. App. 91, 92 (1993).  
Because the veteran has failed to meet this burden, the Board 
finds that his claims for entitlement to service connection 
for disability manifested by bilateral knee pain, bilateral 
leg pain, left shoulder pain, left arm pain, left foot pain, 
right hand pain and bilateral hip pain are not well grounded 
and must be denied.

The threshold question that must be resolved is whether the 
veteran has presented evidence of a well-grounded claim, that 
is, a claim that is plausible.  In view of the evidence, the 
Board finds that the veteran has not met this initial burden 
and that as a result there is no further duty to assist the 
veteran in regard to the development of his claim.  The Board 
in remanding the case sought to ensure the veteran was 
afforded due process in view of the information in the 
service medical records, the VA examination and his 
recollections.  

The Board in 1997 may have given an indication or impression 
that the claims were well grounded by the development the RO 
was asked to complete.  An examination was asked for at the 
time and was arguably premature and accorded more 
consideration than was due in the preliminary development 
under the circumstances.  

The Board observes that the RO has made a diligent effort to 
obtain an adequate record.  The veteran had prejudiced his 
claim by failing to cooperate in the development of the 
claim.  The RO did complete the actions requested and the 
Board has not been alerted to evidence probative in the 
determination of a well grounded claim that is likely 
available but that has not as yet been obtained.  



The veteran did not identify evidence sought by the Board 
although he was given the opportunity to do so after the 1997 
remand, but for reasons unknown did not assist in the 
development of the claim.  The veteran was again advised of 
this in a supplemental statement of the case issued in late 
1998.  He did not inform the RO that he had anything further 
to add to his claim.  Stegall v. West, 11 Vet. App. 268 
(1998); Robinette v. Brown, 8 Vet. App. 69, 77 (1995).

In summary, the veteran asserted that he developed chronic 
disability manifested by bilateral knee pain, bilateral leg 
pain, left shoulder pain, left arm pain, left foot pain, 
right hand pain and bilateral hip pain during active duty.

The essential elements of a well-grounded claim are evidence 
of a current disability (a medical diagnosis), of incurrence 
or aggravation of a disease or injury in service (lay or 
medical evidence depending on the circumstances), and of a 
nexus between the inservice injury or disease and the current 
disability (medical evidence).  Caluza v. Brown, 7 Vet. 
App. 498 (1995).  

Where the determinative issue involves causation or a medical 
diagnosis, as is the case in the veteran's claim, competent 
medical evidence to the effect that the claim is possible or 
plausible is required.  Murphy v. Derwinski, 1 Vet. App. 78, 
81 (1990).  The claimant does not meet this burden by merely 
presenting his lay opinion because he is not a medical health 
professional and does not constitute competent medical 
authority.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

The Board finds that the evidence is not sufficient to well 
ground the claims under the principles established in Savage 
v. Gober, 10 Vet. App. 488, 498 (1997), as the veteran was 
found with no disorder of the various joints at separation 
and seeks to link a specific diagnosis, arthritis, to service 
for which lay observation is not sufficient.



Consequently, the veteran's lay assertions, provided in 
writing cannot constitute cognizable evidence, and as 
cognizable evidence is necessary for a well-grounded claim, 
Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992), his lay 
assertions on a matter of medical causation, etiology or 
diagnosis would not be entitled to any favorable presumption 
in the well-grounded determination.  

The Board has carefully reviewed the record and must conclude 
that there has been no competent medical opinion offered that 
the veteran currently has a disability manifested by 
bilateral knee pain, bilateral leg pain, left shoulder pain, 
left arm pain, left foot pain, right hand pain and bilateral 
hip pain linked to service.  The statement of a VA examiner 
in 1994 cannot be relied on as it did not link arthrodynia 
which is synonymous with arthralgia, that is, severe pain in 
a joint, especially one not inflammatory in character, 
Stedman's Medical Dictionary, 149, 150 (26th ed. 1995), to 
any known etiology or to any incident of service.  

As it is the province of trained health care professionals to 
enter conclusions, which require medical opinions as to 
diagnosis or causation, Grivois, the veteran's lay opinion 
regarding arthritis specifically is an insufficient basis to 
find his claim well grounded.  Espiritu.  Accordingly, as a 
well-grounded claim must be supported by competent evidence, 
not merely allegations, the veteran's claims for service 
connection must be denied as not well grounded.  

In 1994 the VA examiner noted that the veteran's symptomatic 
complaints were of unknown etiology and were not linked to 
his service.  And, in evaluating the evidence the Board must 
observe that the service medical records did not show any 
disabling residuals of the right hand, either knee although 
more notable was the left knee in the record, the left upper 
extremity, the left foot or either hip.  Noteworthy are the 
radiology evaluations that did not confirm arthritis or any 
pathology for a pertinent joint examined.  


The Board has noted that service connection has been 
established for a low back disability and that in service 
such complaints were on occasion accompanied by complaints 
regarding other joints.  However, as noted previously no 
diagnosis for any of the claimed joints was established for 
the occasional brief manifestations and none is established 
now.  The Board is unable to overlook the record of medical 
treatment since service that includes a VA medical 
examination in 1995 that found the veteran without pertinent 
complaint and described him as an extremely active individual 
physically.  

The Board has considered and denied the veteran's claim on a 
different ground from the RO, but the appellant has not been 
prejudiced by the decision.  The adjudication by the RO 
accorded the appellant greater consideration than his claim 
in fact warranted under the circumstances.  Bernard v. Brown, 
4 Vet. App. 384 (1993).  

In determining the claim is not well grounded rather than 
denying the claim on the merits, the veteran has a lower 
burden to overcome in the event he should seek to reassert 
his claims should he obtain probative medical evidence.

The Board further finds that the RO has advised the appellant 
of the evidence necessary to establish a well grounded claim, 
and the veteran has not indicated the existence of any post 
service medical evidence that has not already been obtained 
or likely available that would well ground the claim for 
service connection for the multiple disorders at issue.  
McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 1997); Epps v. 
Gober, 126 F.3d 1464 (Fed. Cir. 1997).  

The Board's development of the claim by two remands was 
designed to insure that the record was adequate for an 
informed determination.  38 C.F.R. §§ 3.326, 3.327. 
The veteran's failure to cooperate in submitting additional 
evidence, or assisting the Board in obtaining that evidence 
asked for in the 1997 remand has not been justified.  There 
is no argument from the veteran or his representative 
regarding good cause for his inaction.  The RO 
conscientiously sought to develop the claim through contact 
with the veteran at his known address at each stage of the 
appeal.  


The veteran was also contacted for a medical examination.  
His situation is clearly different from that presented in 
Hyson v. Brown, 5 Vet. App. 262, 265 (1993).  The veteran's 
whereabouts appears established.  None of the correspondence 
addressed to the veteran has been returned as undelivered.  
38 C.F.R. § 3.1(q).  

The Board is left with the belief that the veteran has in 
essence abandoned his claims by his failure to report for 
medical examinations or authorize release of information 
deemed essential for a fair adjudication of his claims.  The 
duty to assist in the development and adjudication of a claim 
at all levels is not a one-way street.  Wamhoff v. Brown, 8 
Vet. App. 517, 521-22 (1996); 38 C.F.R. §§ 3.103, 3.158.  

The Board observes that the veteran was advised by the Board 
remand in 1997 of the need to show good cause for failing to 
cooperate.  He was also advised by RO letter in August 1997 
that failing to provide information or report for 
examinations may result in an adverse determination of his 
claim.  The provisions of 38 C.F.R. § 3.655 applicable to the 
veteran's original compensation claim require that his claim 
be decided on the evidence of record.  The distinction 
between treatment of initial compensation claims and other 
claims is clear in the regulation. The veteran's inaction 
without good cause has been noted previously in this 
discussion.  As a result, § 3.655(b) mandates the claim for 
service-connection be decided on the record.  The Board is 
bound in its decisions by VA regulations.  38 C.F.R. § 19.5.  

Based upon the record, the Board has found the claims not 
well grounded which affords the veteran an opportunity to 
satisfy the rather low evidentiary burden in a subsequent 
claim to establish service connection if he should choose to 
do so. 

As the veteran's claims for the multiple disorders at issue 
are not well grounded, the doctrine of reasonable doubt has 
no application to his appeal.


ORDER

The veteran not having submitted well grounded claims of 
entitlement to service connection for disability manifested 
by bilateral knee pain, bilateral leg pain, left shoulder 
pain, left arm pain, left foot pain, right hand pain and 
bilateral hip pain, the appeal is denied.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 

